Citation Nr: 9900290	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  98-07 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a commencing date prior to December 12, 1996, 
for educational assistance benefits under Chapter 30, Title 
38, United States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1985 to March 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 determination of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  A notice of disagreement was received 
in January 1998, and a statement of the case was issued in 
March 1998.  The veteran's substantive appeal was received in 
April 1998.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran and his representative essentially contend that 
because the veteran did not learn of his eligibility for an 
apprenticeship program at an earlier time, he should be 
entitled to retroactive benefits for a period of enrollment 
prior to December 12, 1996.  The veteran strongly asserts 
that he served his country during war and that he is entitled 
to VA educational benefits.  He further directs the Boards 
attention to the fact that he paid in $1,200 during service 
for this benefit and that he should be entitled to a refund 
if he is otherwise not entitled to Chapter 30 benefits.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
educational file.  Based on its review of the relevant 
evidence in this matter, and for the following reasons and 
bases, it is the decision of the Board that the veteran is 
not legally entitled to an award of Chapter 30 educational 
benefits for any period of enrollment prior to December 12, 
1996.



FINDING OF FACT

The veteran's formal claim for educational assistance 
benefits citing a period of enrollment from October 1994 to 
October 1996 was received at the RO on December 12, 1997; an 
unsigned enrollment certificate was also received at that 
time. 


CONCLUSION OF LAW

The criteria for payment of educational assistance benefits 
under Chapter 30, Title 38, United States Code for periods of 
enrollment prior to December 12, 1996, for have not been met.  
38 U.S.C.A. § 3011 (West 1991); 38 C.F.R. § 21.4131 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

On December 12, 1997, the RO received a VA Form 22-1990 
(Application for Education Benefits) and a VA Form 22-1999 
(Enrollment Certificate) from the veteran.  The veteran 
indicated that he was seeking educational assistance benefits 
for a period of enrollment from October 1994 to October 1996. 

In December 1997, the RO informed the veteran that he had 36 
months of Chapter 30 benefits that he could use through March 
31, 2002.  However, the RO also informed the veteran that it 
could not award educational benefits for enrollment periods 
more than one year prior to the date the application and 
enrollment certificate were received.

The record reflects that the veteran meets the length and 
time of service requirements for entitlement to Chapter 30 
educational assistance as set forth in 38 U.S.C.A. § 3011.  
However, regulations governing the payment of educational 
assistance benefits prohibit an award for any period earlier 
than one year prior to the date of the receipt of the 
application or enrollment certification, whichever is later.  
38 C.F.R. § 21.4131.

In this case, the veteran maintains that he was not made 
aware of his eligibility for educational assistance benefits 
until his educational program had finished.  While the Board 
is cognizant of the appellant's argument that he could not 
file an application and enrollment application at an earlier 
time, the regulatory criteria and legal precedent governing 
eligibility for Chapter 30 education benefits are clear and 
specific, and the Board is bound by them.  Under governing 
law, there is no basis on which to grant the appellant the 
retroactive Chapter 30 benefits that he is seeking.  As noted 
above, the appellant's application for educational assistance 
benefits was received by the RO on December 12, 1997.  The 
veteran is therefore not entitled to educational assistance 
for any period of enrollment prior to December 12, 1996 (one 
year prior to receipt of the claim for educational assistance 
benefits).  See 38 C.F.R. § 21.3041.  

The Board realizes that the veteran contributed basic pay to 
participate in the Montgomery GI bill program, and is aware 
of his request that the funds be returned to him.  However, 
there is no authority allowing for the Board to refund the 
veteran's contributions.  Under 38 U.S.C.A. § 3011, any 
amount by which the basic pay of an individual is reduced 
under Chapter 30 will revert to the Treasury, and will not, 
for purposes of any Federal law, be considered to have been 
received by or to be within the control of such individual.  
Again, the VA has not been granted legal authority to refund 
the veteran's contributions.  Moreover, VAs General Counsel 
has indicated that any recourse for refund of such funds 
would in any event not be with VA, but with each specific 
branch of the Armed Forces.  VAOPGCADV 13-93 (O.G.C. Adv. 13-
93).  Accordingly, the Board should direct his refund request 
to the appropriate service department. 

In closing, the Board acknowledges the veterans honorable 
military service and understands the arguments he has 
advanced in support of his appeal.  However, the Board is 
simply not able to deviate from applicable laws and 
regulations which in this case clearly do not allow for 
payment of any educational benefits prior to December 12, 
1996.  As the disposition of this claim is based on the law, 
and not on the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal is denied.



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
